       Case 8:06-cv-02662-RDB Document 944 Filed 08/10/21 Page 1 of 11



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

VICTOR STANLEY, INC.,                      *

       Plaintiff,                          *

       v.                                  *              Civil Action No. RDB-06-2662

SCH ENTERPRISES, LLC, et al. ,             *

       Defendants.                         *

*      *      *      *       *     *   *  *    *  *                      *      *      *
                                 MEMORANDUM ORDER

       Plaintiff Victor Stanley, Inc. (“VSI”) has been seeking to collect on its judgment and

on sanctions that have been awarded against Defendants SCH Enterprises LLC and Mark T.

Pappas (“Defendants”) since November 2010. Of relevance here, over the past five years,

Plaintiff has sought to collect on sanctions awarded on April 20, 2016 for Defendants’ failures

to comply with the Court’s Orders. (ECF Nos. 721, 722.) On August 14, 2019, Plaintiff was

awarded $143,087.62 in attorneys’ fees and costs relating to those failures from April 21, 2016

to November 20, 2018. (ECF Nos. 890, 891.) Presently pending before the Court is Plaintiff’s

Supplemental Motion for Attorneys’ Fees, seeking $62,226.00 in attorneys’ fees for the period

from November 20, 2018 to the present. (ECF No. 943.) A hearing was held on August 2,

2021. See Loc. R. 105.6 (D. Md. 2021). For the reasons stated on the record at the hearing

and for the following reasons, Plaintiff’s Supplemental Motion for Attorneys’ Fees (ECF No.

943) shall be GRANTED IN PART and Defendants shall pay $56,193.00 in attorneys’ fees

to Plaintiff within 90 days of this Memorandum Order, i.e. no later than November 8, 2021.




                                               1
            Case 8:06-cv-02662-RDB Document 944 Filed 08/10/21 Page 2 of 11



                                             BACKGROUND

        Inasmuch as the parties are fully familiar with the pertinent background, it suffices to

state that currently, the status of this litigation is that Plaintiff, Victor Stanley, Inc. (“VSI”) is

seeking to collect on its judgment and on sanctions that have been awarded. 1 In April 2016,

Plaintiff was awarded $1,281,315.91 in sanctions. (ECF No. 722.) On August 14, 2019,

Plaintiff was awarded $143,087.62 in attorneys’ fees and costs relating to those failures from

April 21, 2016 to November 20, 2018. (ECF Nos. 890, 891.) In January 2020, the case was

referred to Magistrate Judge Sullivan for post-judgment proceedings in accordance with

Maryland Rule of Procedure 2-633, governing discovery requests in aid of enforcement of a

money judgment. (ECF No. 899.) On January 15, 2020, Plaintiff VSI requested a hearing on

the failure of Defendants “to make any voluntarily payments towards the [2016] Sanctions

Award (ECF No. 722).” (ECF No. 900.) Magistrate Judge Sullivan held a hearing on February

27, 2020, where, in addition to witness testimony by Defendant Mr. Pappas and Plaintiff VSI’s

Vice President, Gerald Skalka (“Mr. Skalka”), exhibits were admitted into evidence by both

sides. (ECF No. 911.)

        On August 14, 2020, Judge Sullivan issued a Certification of Civil Contempt,

recommending, inter alia, that Defendants shall pay $100,000 to Plaintiff VSI by a date certain,

such as within 30 days of the Court’s Order adjudicating the recommendations within the

Certification of Civil Contempt, and should Defendants fail to fully comply, this Court shall

take appropriate action that may include an arrest warrant for Mr. Pappas. (ECF No. 918 at



        1 This case was initially assigned to the Honorable Marvin J. Garbis, who has since retired, and the case
was reassigned to the undersigned on September 27, 2018.

                                                       2
        Case 8:06-cv-02662-RDB Document 944 Filed 08/10/21 Page 3 of 11



25-26.) In addition, Judge Sullivan recommended that this Court direct that the Defendants

appear before this Court to show cause why they should not be found in contempt of Court

for failing to comply with this Court’s order of April 20, 2016. Defendants timely filed

Objections on August 28, 2020. (ECF No. 920.) VSI filed a response (ECF No. 921) to

Defendants’ objections, Defendants filed a Reply thereto (ECF No. 923). In addition, since

August of 2020, Plaintiff VSI has filed monthly status reports indicating that there have been

no payments by the Defendants towards the Sanctions Award. (See ECF Nos. 919, 922, 924,

925, 926, 927, 928, 929, 930, 931, 932.)

       On June 29, 2021, this Court entered a Memorandum and Order to Appear, scheduling

a contempt hearing for July 20, 2021, and ordering Mark Pappas and SCH Enterprises LLC

to appear before this Court to show cause why they should not be found in contempt of Court

for failing to comply with this Court’s order of April 20, 2016. (ECF No. 933.) On July 1,

2021, Defendants filed a Request for Confirmation of Sanctions Award and Termination of

Contempt Proceedings upon Payment. (ECF NO. 934.) This request sought confirmation

that once Plaintiff received $395,691.67, the amount that Judge Sullivan found to be the

remaining balance owed on the Sanctions Award, then the contempt hearing could be

terminated, and the sanctions award had been satisfied. On July 1, 2021, the Court rescheduled

the show cause hearing to August 2, 2021 at 2 pm. (ECF No. 935.) On July 2, 2021, the Court

entered a marginal order approving Defendants’ request for confirmation of sanctions award.

(ECF No. 936.)

       On July 7, 2021, Plaintiffs filed a letter opposing the sanctions award amount of

$395,691.67 and requesting that the Court issue a separate order relating to interest and


                                              3
        Case 8:06-cv-02662-RDB Document 944 Filed 08/10/21 Page 4 of 11



attorneys’ fees for the sanctions award. (ECF No. 937.) On July 9, 2021, the Defendants filed

a response, providing confirmation of its payment to Plaintiffs of $395,691.67 and arguing

that the Court’s Order of July 2, 2021 precluded the need for any contempt hearing. (ECF

No. 938.) On July 13, 2021, counsel was advised that the hearing scheduled for August 2,

2021 would proceed as ordered and that all parties, including Mr. Pappas, were to be in

attendance. The parties were also directed to file status reports in advance of the hearing,

outlining the parties’ respective positions on any remaining balances still at issue, including

attorneys’ fees.

       On August 2, 2021, this Court held a show cause hearing. (ECF No. 941.) At the

hearing, the parties agreed that $22,877.00 was the appropriate interest amount on the recently

paid sanctions award of $395,691.67. The parties also agreed that Defendant still owed the

balance of the August 14, 2019 attorneys’ fee award of $143,087.62 for Plaintiff’s efforts in

collecting on the 2016 Sanctions Award from April 21, 2016 to November 20, 2018. (ECF

Nos. 890, 891.) Consequently, this Court awarded Plaintiff $22,877.00 in sanctions and

directed Plaintiff’s attorney to submit a supplemental request for attorneys’ fees from

November 20, 2018 to the present. (ECF No. 942.) On August 3, 2021, Plaintiff filed the

pending Supplemental Motion for Attorneys’ Fees, seeking $62,226.00 in attorneys’ fees.

(ECF No. 943.)

                                         ANALYSIS

       “[F]ederal courts have inherent authority to sanction.” Six v. Generations Federal Credit

Union, 891 F.3d 508, 519 (4th Cir. 2018). Such authority derives from “‘inherent powers,’ not

conferred by rule or statute, ‘to manage their own affairs so as to achieve the orderly and


                                               4
        Case 8:06-cv-02662-RDB Document 944 Filed 08/10/21 Page 5 of 11



expeditious disposition of cases.’” Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186

(2017) (quoting Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)). Courts are empowered

“to fashion an appropriate sanction for conduct which abuses the judicial process,” such as

“an order . . . instructing a party that has acted in bad faith to reimburse legal fees and costs

incurred by the other side.” Six, 891 F.3d at 519 (citing Goodyear Tire, 137 S. Ct. at 1186)

(internal citations omitted)). This Court has previously determined that Defendants failed to

comply with this Court’s Sanctions Award (ECF Nos. 722, 747, 890). Indeed, Defendants

failed to pay the remaining balance on the 2016 Sanctions Award for over five years until

threatened by this Court with civil contempt, including possible incarceration. (See Show

Cause Order, ECF No. 933.)

       With respect to attorneys’ fees, this Court has previously explained the calculation of a

reasonable fee award, often referred to as the “lodestar award,” as follows:

       A court’s award of reasonable attorneys’ fees is the product of the reasonable
       hours expended multiplied by a reasonable hourly rate. In assessing the
       reasonableness of the hours and rate claimed, the court considers the following
       twelve factors elucidated in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714
       (5th Cir. 1974) and adopted by the Fourth Circuit in Barber v. Kimbrell's, Inc., 577
       F.2d 216, 226 n.28 (4th Cir. 1978): “(1) the time and labor expended; (2) the
       novelty and difficulty of the questions raised; (3) the skill required to properly
       perform the legal services rendered; (4) the attorney's opportunity costs in
       pressing the instant litigation; (5) the customary fee for like work; (6) the
       attorney's expectations at the outset of the litigation; (7) the time limitations
       imposed by the client or circumstances; (8) the amount in controversy and the
       results obtained; (9) the experience, reputation and ability of the attorney; (10)
       the undesirability of the case within the legal community in which the suit arose;
       (11) the nature and length of the professional relationship between attorney and
       client; and (12) attorneys’ fees awards in similar cases.”

Diegert v. Baker, No. RDB-09-0392, 2010 WL 3860639, at *5 (D. Md. Sept. 30, 2010) (quoting

Xiao-Yue Gu v. Hughes STX Corp., 127 F. Supp. 2d 751, 764 (D. Md. 2001) (citing EEOC v.
                                                5
            Case 8:06-cv-02662-RDB Document 944 Filed 08/10/21 Page 6 of 11



Service News Co., 898 F.2d 958, 965 (4th Cir. 1990) and, inter alia, Hensley v. Eckerhart, 461 U.S.

424 (1983))). “‘When . . . the applicant for a fee has carried his burden of showing that the

claimed rate and number of hours are reasonable, the resulting product is presumed to be the

reasonable fee’ to which counsel is entitled.’” Id. (quoting Pennsylvania v. Delaware Valley

Citizens’ Council for Clean Air, 478 U.S. 546, 565 (1986) (internal citations omitted)).

        In examining these factors, this Court finds that Plaintiff’s requested award of

$62,226.00 in attorneys’ fees for November 20, 2018 to the present 2 is unreasonably high.

Plaintiff has provided this Court with detailed information regarding the hours expended by

two individuals involved in connection with Plaintiff’s efforts to obtain Defendants’

compliance with the 2016 Sanctions Award. (ECF No. 943.) This effort included the filing

of multiple motions by Plaintiff, preparing for and attending four hearings before both the

undersigned and Judge Sullivan, filing responses to Defendants’ objections to Judge Sullivan’s

findings, and seeking minimal discovery of Defendants’ underlying financial conditions. (Id.)

In total, Plaintiff asserts that one attorney and one paralegal spent 219.7 hours on these efforts.

(Id.) Specifically, Plaintiff reports that attorney Randell C. Ogg spent 146.4 hours and his

paralegal spent 73.3 hours on these efforts. This Court, having conducted a review of

Plaintiff’s itemized billing invoices, shall reduce attorney Ogg’s hours from 146.4 to 135 and

his paralegal’s hours from 73.3 to 47.8. This reduction is the result of the Court’s reducing

the amount of certain billing entries as follows:




        2Plaintiff has already been awarded $143,087.62 for the efforts in collecting on the 2016 Sanctions
Award from April 21, 2016 to November 20, 2018. (ECF Nos. 890, 891.)

                                                    6
          Case 8:06-cv-02662-RDB Document 944 Filed 08/10/21 Page 7 of 11



                        December 1, 2018 through December 31, 2018

Date        By     Services                                                 Time Billed   Time Adjusted


                Work on draft of Motion for Contempt/Show Cause;
12/4/18     RCO research as to factual background; review of relevant 1.1                 0.6
                exhibits; review of prior orders and content of
                transcripts

             Work on draft of Motion for Contempt/Show Cause;
12/5/18  RCO continued research as to factual background; review
             of relevant exhibits; review of prior orders and 1.2                         0.7
             evidence at hearing of April 4, 2018
             Drafting and editing of Motion for Contempt;
             research re: legal issues; research history and exhibits;
12/10/18 RCO review prior testimony of Pappas on relationship of 2.8                      2.0
             accounts; review email claims of Pappas and Selba as
             to grounds for refusal; research re: meaning of terms;
             edit initial draft of affidavit by Jerry Skalka
                   Work on Motion for Contempt; assemble exhibits;
12/11/18 PL
                   edits and proofing; consult with Mr. Ogg re: Motion
                                                                       5.0                2.0
                   contents and exhibits

                   Edits to Motion for Contempt; edits to Declaration of
12/11/18 RCO
                   Jerry Skalka; work re: exhibit review and assembly;
                                                                         2.9              1.5
                   multiple communications with Jerry Skalka


                              January 1, 2019 through January 31, 2019

                                                                             Time         Time Adjusted
Date        By       Services
                                                                             Billed
                     Work on Reply; research on prior testimony at trial
1/3         PL
                     re: valuation
                                                                             4.0          2.0

                     Multiple conversations with Jerry Skalka re: Skalka
1/4         RCO
                     Affidavit and contents/arguments for Reply Brief        1.5          1.0

                     Extended conversation with Jerry Skalka re: edits to
1/5         RCO      Affidavit and Reply Brief; make edits to affidavit
                                                                             1.0
                     and brief                                                            0.5

                     Edits to Reply Brief and Affidavit; communications
1/7                                                                          3.1          2.0
            RCO      re: contents with Jerry Skalka.




                                                     7
       Case 8:06-cv-02662-RDB Document 944 Filed 08/10/21 Page 8 of 11



                Work on Reply Brief and Gerald Skalka Affidavit;
                research background to documents and dates of
1/8                                                                        5.0            2.5
         PL     filings; collect attached exhibits; organize exhibits;
                prepare documents for ECF filing; file documents

                Further drafting of Reply and Skalka Affidavit;
                extensive review of exhibits for possible use in
                Affidavit or Reply; review of SCH expense and sales
1/8             data; multiple email and phone conversations with          4.1            2.0
         RCO
                Jerry Skalka re: contents of Reply and his Affidavit;
                email communications with Mr. Selba re: contents
                of Joint Status Report

                Review of email from Selba re: edits to Joint Report;
                telephone conversation with Jerry Skalka re: two
                additional edits and Pappas position and exhibits;
1/15                                                                       1.5            1.0
         RCO    draft counter-edits; multiple email communications
                to/from Mr. Selba; review of prior referrals for
                scope of MJ Sullivan’s authority




                       February 1, 2019 through March 31, 2019

                                                                                 Time           Time
Date    By      Services
                                                                                 Billed         Adjusted
                Initial research on cases in district courts relating to
3-12    PL      proper methods of valuation of intellectual property;            2.5            1.0
                cross-check cites and Shepardize;

                Multiple communications with Judge Bennett’s office
                and Jerry Skalka re: scheduling issues; draft Counter-
                Status Report to Judge Bennett on compliance;
3-18    RCO                                                                      2.1            1.5
                telephone conference and email communication with
                Jerry Skalka re: Counter Status Report; review Selba
                letter to Judge Sullivan;
                Legal research - - cases by Judge Bennett on ability to
3-21    PL                                                                       1.5            1.0
                pay/burden of proof


                           April 1, 2019 through April 30, 2019

                                                                                 Time           Time
Date    By      Services
                                                                                 Billed         Adjusted
                Work on comparing various forms of the assignments
                submitted to Mr. Pappas with versions he signed or
4-2     PL      proposed; creation of exhibits for hearing; review of            5.2            3.0
                prior Pappas testimony


                                                  8
       Case 8:06-cv-02662-RDB Document 944 Filed 08/10/21 Page 9 of 11



                Preparation for Show Cause Hearing; attend Hearing in
4-10    RCO     Baltimore; consultations with Jerry Skalka re: hearing      7.0      6.0
                and strategy going forward
                Attend Contempt Hearing in Baltimore; work on
4-10    PL                                                                  7.0      4.0
                exhibits; assist Mr. Ogg at hearing
                Follow up, draft, and send out follow up letters/emails
                regarding VSI Assignment; update Accounts Receivable
4-16    PL                                                                  4.5      2.0
                list for the VSI Assignment; research on potential
                further account claims;
                Review draft of Witherspoon Report for sanctions
                motion and disclosures; check against orders and
                deposition testimony; Multiple telephone calls with Jerry
                Skalka and David Witherspoon re: Expert Report;
                review suggested edits; collect additional information
4-27    RCO                                                                 3.9      3.5
                and data for Witherspoon for his inclusion into Report;
                review emails from Jerry Skalka re: deposition testimony
                of Mark Pappas; make edits to Jerry Skalka Disclosure;
                calculate amounts due on Sanctions Award and
                Judgment


                           May 1, 2019 through May 31, 2019

                                                                            Time     Time
Date    By      Services
                                                                            Billed   Adjusted
                Salem Property Calculations; Compilation of Exhibits;
5-17    PL      Correspondence to Mr. Skalka Re: Salem Property             6.3      4.0
                Calculations

                Preparation for Valuation Hearing; Compilation of
                Exhibits; Mark exhibits; arrange and make copies; Create
5-24    PL                                                               7.0         5.0
                cover for exhibits; Organize files and binders for Mr.
                Ogg
                Hearing before Judge Sullivan; Work on exhibits and
5-31    PL      electronic connections; Work with Mr. Ogg at hearing     3.0         1.0
                and operation of electronic exhibits

                           June 1, 2019 through June 30, 2019

                                                                            Time     Time
Date    By      Services
                                                                            Billed   Adjusted
                Work on assembling exhibits for opposition brief; proof
                reading of brief; create .pdf exhibits; do final cite-
6-20    PL      checking; create copy for chambers with exhibits; file      5.0      3.0
                Opposition brief


                                                9
       Case 8:06-cv-02662-RDB Document 944 Filed 08/10/21 Page 10 of 11



                         September 1 through September 30, 2020

                                                                               Time        Time
Date      By       Services
                                                                               Billed      Adjusted
                   Draft of outline for Opposition; further legal research;
                   review of principal points made by Defendants; draft
9/9       RCO      and revise first sections of Opposition; review materials   3.6         3.0
                   and emails from Jerry Skalka; respond to emails; review
                   of hearing transcript for evidence to cite;

                   Multiple communications with Jerry Skalka; review of
                   new materials from Jerry Skalka; further review of
                   hearing transcript for supporting points; make revisions
9/10      RCO                                                                  2.9         2.0
                   and edits to draft Opposition; add new section to
                   Opposition; review of past payments to Pappas and
                   Jeanette Torres and calculation of available funds

(See ECF No. 943.)

       Finally, the rates claimed by Plaintiff’s counsel are reasonable.                Plaintiff seeks

reimbursement at rates within the advisory range set forth by this Court’s Local Rules. See

Local Rules, App’x. B (D. Md. 2021). The Local Rules establish the following “presumptively

reasonable,” Ledo Pizza Sys., Inc. v. Singh, No. WDQ-13-2365, 2014 WL 1347113, at *5 (D. Md.

Apr. 3, 2014), hourly fee ranges:

       a. Lawyers admitted to the bar for less than five (5) years: $150-225.

       b. Lawyers admitted to the bar for five (5) to eight (8) years: $165-300.

       c. Lawyers admitted to the bar for nine (9) to fourteen (14) years: $225-350.

       d. Lawyers admitted to the bar for fifteen (15) to nineteen (19) years: $275-425.

       e. Lawyers admitted to the bar for twenty (20) or more: $300-475.

       f. Paralegals and law clerks: $95-150.

Local Rules, App’x. B.3 (D. Md. 2021). As detailed in Plaintiff’s filing, attorney Randell C.

Ogg is an experienced attorney, having graduated from law school in 1977 and having served


                                                   10
       Case 8:06-cv-02662-RDB Document 944 Filed 08/10/21 Page 11 of 11



as the counsel of record in this case for 13 years. (ECF No. 943.) Plaintiff asks this Court to

award attorneys’ fees at the following rates: $395 for Mr. Ogg and $60 for his paralegal. (Id.)

These rates are within the ranges set forth in Appendix B, and this Court is entirely satisfied

that the requested rates are reasonable in this case. Indeed, Judge Sullivan has previously

found Mr. Ogg’s hourly rate to be reasonable in this case. (See ECF No. 890.)

       Accordingly, accounting for the adjustment of the total hours expended by attorney

Ogg to 135 hours and his paralegal to 47.8 hours, and applying the respective requested hourly

rates of $395 and $60, the adjusted attorneys’ fees calculation is as follows:

       Randell C. Ogg:        135 hours at $395 per hour = $53,325.00

       Paralegal:             47.8 hours at $60 per hour = $2,868.00

                                                             $56,193.00


Consequently, this Court finds that Plaintiff is entitled to attorneys’ fees in the total amount

of $56,193.00.

                                       CONCLUSION

       For the reasons stated on the record at the August 2, 2021 hearing and as set forth

above, it is this 10th Day of August, 2021, HEREBY ORDERED that Plaintiff’s

Supplemental Motion for Attorneys’ Fees (ECF No. 943) is GRANTED IN PART and

Defendants shall pay $56,193.00 in attorneys’ fees to Plaintiff within 90 days of this

Memorandum Order, i.e. no later than November 8, 2021. Defendants shall be jointly and

severally obligated to pay this sum to Plaintiff.

                                                            _____/s/_________________
                                                            Richard D. Bennett
                                                            United States District Judge

                                                11
